Citation Nr: 0920770	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-39 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2004 and August 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefits sought on appeal.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

A video conference hearing was held in December 2006, with 
the Veteran sitting at the Indianapolis RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In a July 2007 decision, the Board denied the claims of 
entitlement to service connection for PTSD and entitlement to 
TDIU.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a January 2009 order, granted a Joint Motion for Remand, 
vacating the Board's July 2007 decision, and remanding the 
case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, there is conflicting evidence as to whether the 
Veteran has a diagnosis of PTSD.  Under VA regulations, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MEDICAL DISORDERS (4th ed. 1994) (DSM- IV), credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. §§ 3.304(f) (2008).

The Veteran was afforded VA examinations in May 2004 and in 
June 2006.  At the May 2004 VA examination, the examiner 
concluded that the Veteran met all of the criteria for a 
diagnosis of PTSD, with the exception of criterion D, 
subcriteria 1, 2, and 5.  At the June 2006 VA examination, 
the examiner did not diagnose PTSD.  Similar to the May 2004 
VA examiner, the June 2006 VA examiner concluded that DSM-IV 
criteria D were not met.  

Criterion D for PTSD discusses the diagnostic requirements of 
persistent symptoms of increased arousal (not present before 
the trauma) as indicated by two (or more) of the following: 
(1) difficulty falling or staying asleep, (2) irritability or 
outburst of anger, (3) difficulty concentrating, (4) 
hypervigilance, and (5) exaggerated startle response.  See 
DSM-IV. 

Here, although both the May 2004 and June 2006 VA examiners 
indicated that the Veteran did not meet the DSM-IV criterion 
D for a diagnosis of PTSD, throughout the appeal period, the 
Veteran has consistently complained of symptomatology 
consistent with criterion D.  For example, at the May 2004 VA 
examination, the Veteran complained of nightmares of 
considerable severity 2 to 3 times per week and poor short-
term memory.  At the June 2006 VA examination, the Veteran 
reiterated that he had poor memory.  In addition, VAMC 
treatment records from November 2004 reflect that the Veteran 
had outbursts of anger, including an incident where he shot 
his cat in anger, as well as difficulty concentrating and 
sleep disturbances.  Lay statements submitted in support of 
the Veteran's claim also indicate the he has difficulty 
sleeping, fits of anger, and gets startled easily.  

Therefore, a remand is required in this case because both the 
May 2004 and June 2006 VA examinations are inadequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also 38 C.F.R. § 4.2 ("[I]f [an examination] 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."); 38 C.F.R. § 19.9 (requiring the 
Board to remand where clarification of the evidence is 
"essential for a proper appellate decision); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (finding that under 
38 C.F.R. §§ 4.2 and 19.9(a), upon assessing medical reports, 
"[i]f further evidence [or] clarification of the evidence . 
. . is essential for a proper appellate decision," the Board 
should remand the case to the RO); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994) (stating that an inadequate examination 
frustrates judicial review).  

With regard to the Veteran's claim for entitlement to TDIU, 
the Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of entitlement to 
service connection for PTSD could impact the Veteran's TDIU 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development of 
the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA PTSD examination.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, and 
should include psychological testing 
including PTSD sub scales.  The AMC/RO 
should provide the examiner a summary of 
the Veteran's verified stressor, and the 
examiner must be instructed that only this 
event may be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also confirm whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  In 
making this determination, the examiner 
should review and consider the relevant 
evidence in the Veteran's claims file, to 
include his VAMC treatment records and 
submitted lay statements.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and the 
verified in-service stressor.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




